*850MEMORANDUM***
Swarn Singh Kang, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ decision summarily affirming the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review an adverse credibility finding for substantial evidence and will uphold the decision unless the evidence compels a contrary conclusion. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004). We deny the petition for review.
Substantial evidence supports the IJ’s decision. Kang’s testimony was internally inconsistent and inconsistent with his declaration regarding when he was arrested, whether the same police were involved with his arrests, and whether his brother was killed by police. See Pal v. INS, 204 F.3d 935, 938 (9th Cir.2000). Kang’s testimony also lacked sufficient detail, was vague, and appeared memorized. See Singh-Kaur v. INS, 183 F.3d 1147, 1152-53 (9th Cir.1999). Finally, substantial evidence supports the adverse credibility finding based on Kang’s failure to properly identify himself. See id.; Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003) (upholding adverse credibility finding where the IJ’s “credibility findings went to key elements of the asylum application, including identity”).
Because Kang failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.